Citation Nr: 1727971	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating (or evaluation ) for service-connected Crohn's disease, to include the question of propriety of a reduction in the disability rating to 10 percent effective August 1, 2015.

2.  Entitlement to an increased disability rating (or evaluation) for Crohn's disease in excess of 30 percent.

3.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected chronic depression is warranted.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1981 to February 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Nashville, Tennessee, which denied increased disability ratings for the service-connected chronic depression and Crohn's disease, and denied entitlement to a TDIU.  In a March 2013 rating decision, the RO proposed to reduce the 30 percent disability rating for Crohn's disease to 10 percent.  The rating was subsequently reduced in a May 2015 rating decision.

This case was previously before the Board in April 2016, where, in pertinent part, the Board denied an increased disability rating in excess of 50 percent for the service-connected chronic depression, remanded the issue of an increased disability rating for Crohn's disease in excess of 30 percent, and remanded the remaining issues on appeal as inextricably intertwined with the Crohn's disease rating issue.

The Veteran appealed the April 2016 Board decision denying an increased rating for the chronic depression to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the matter to the Board for action consistent with the terms of the joint motion.  Per the JMR, the Veteran did not contest the Board's denial of an increased rating for the service-connected chronic depression in excess of 50 percent.  Rather, the parties agreed that the Board erred in failing to address evidence indicating that an extraschedular disability rating may be warranted pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In the instant decision, the Board addresses whether referral for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b) for the service-connected chronic depression is warranted.  Further, the Board adequately addresses the applicability of Johnson.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).   

As to the previously remanded issues, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand directives, the Veteran received adequate VA intestinal examinations in September 2016.  As such, the Board finds the Crohn's disease rating issue, along with the inextricably intertwined issues, to be ripe for adjudication.

The Veteran testified from Muskogee, Oklahoma, at a December 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in an April 2017 brief.  38 C.F.R. § 20.1304 (2016).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO granted an increased disability rating of 30 percent for the service-connected Crohn's disease, effective December 18, 2007, based upon a December 18, 2007 VA treatment record in which the Veteran was treated for gastrointestinal symptoms of uncontrolled abdominal pain and chronic diarrhea.

2.  Following a review of the Veteran's medical records and various VA intestinal examinations, in a March 2013 proposed rating decision, the RO proposed to reduce the rating for Crohn's disease from 30 percent to 10 percent disabling on the basis that the Crohn's disease was inactive.

3.  In a May 2015 rating decision, the RO implemented the reduction to 10 percent disabling for the service-connected Crohn's disease, effective August 1, 2015, on the basis that the Veteran's Crohn's disease was inactive and that the Veteran did not have to take medications to treat the disability.

4.  The 30 percent disability rating for the service-connected Crohn's disease was in effect for more than five years at the time of the proposed reduction.

5.  There was no sustained improvement demonstrated in the service-connected Crohn's disease that is reasonably certain to be maintained under the ordinary conditions of life.

6.  For the entire increased rating period on appeal, the service-connected Crohn's disease did not manifest as severe colitis, with numerous attacks a year and malnutrition, and health only fair during remissions, interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, or severe symptoms caused by resection of the large intestine. 

7.  The Veteran's chronic depression disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

8.  Taken together, the disability picture of the Veteran's chronic depression and Crohn's disease does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

9.  From December 10, 2010, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent disability rating for Crohn's disease, effective August 1, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code 7399-7319 (2016).

2.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 30 percent for Crohn's disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7319, 7323, 7328, 7329 (2016).

3.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for chronic depression have not been met.  38 C.F.R. § 3.321(b) (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from December 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the instant decision grants entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to that issue.  

With regard to the issue of entitlement to restoration of a 30 percent disability rating for Crohn's disease (which includes the question of the propriety of the rating reduction), the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2016).  For this reason, the Board finds that the VCAA notice requirements do not apply to the restoration issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").  As the instant decision grants restoration of a 30 percent disability rating for Crohn's disease, no further due process and notification discussion is necessary as to the rating restoration issue.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As to the other rating issues on appeal, in April 2010, August 2010, and January 2011, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notices were issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in a January 2013 statement of the case (SOC), and subsequently issued May 2015, July 2015, and November 2016 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health examinations in May 2010 and February 2011, and VA intestinal examinations in May 2010, January 2011, February 2013, and September 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Rating Reduction for Crohn's Disease

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

After a review of all the evidence of record, the Board finds that there was no sustained improvement demonstrated in the service-connected Crohn's disease that is reasonably certain to be maintained under the ordinary conditions of life, and the criteria for restoration of a 30 percent rating for Crohn's disease, effective August 1, 2015, have been met.

The service-connected Crohn's disease is currently rated by analogy under Diagnostic Code 7319 for irritable colon syndrome.  Diagnostic Code 7319 assigns a noncompensable (0 percent) disability rating for mild irritable colon syndrome characterized by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is assigned for moderate irritable colon syndrome, characterized by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is assigned for severe irritable colon syndrome, characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In an October 2009 rating decision, the RO granted an increased disability rating of 30 percent for the service-connected Crohn's disease, effective December 18, 2007, based upon a December 18, 2007 VA treatment record in which the Veteran was treated for gastrointestinal symptoms of uncontrolled abdominal pain and chronic diarrhea.  Following a review of the Veteran's medical records and various VA gastrointestinal examinations, in a March 2013 proposed rating decision, the RO proposed to reduce the rating for Crohn's disease from 30 percent to 10 percent disabling on the basis that the Veteran's Crohn's disease was inactive.  In a May 2015 rating decision, the RO implemented the reduction to 10 percent disabling for the service-connected Crohn's disease, effective August 1, 2015, on the basis that the Veteran's Crohn's disease was inactive and that the Veteran did not have to take medications to treat the disability.

The 30 percent disability rating for the service-connected bilateral Crohn's disease was in effect for more than five years at the time of the proposed reduction.  As such, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 417-18.

After the proposed rating reduction, the Veteran appeared at a hearing before a Decision Review Officer (DRO) in April 2015.  At the hearing, the Veteran testified that bowel movement problems began after the Veteran was diagnosed with Crohn's disease.  At the conclusion of the hearing, the DRO agreed to hold the record open for 30 days to allow the Veteran to obtain additional evidence, to include evidence that the Crohn's disease was active.  When no such evidence was forthcoming, the RO reduced the disability rating to 10 percent in a May 2015 rating decision.

Subsequently, the Veteran had a hearing before the Board in December 2015.  At that time, the Veteran testified that the gastrointestinal symptoms were the same as they were in December 2007 when VA increased the disability rating to 30 percent based on the evidence then of record.  The Veteran denied any improvement in symptoms in the years prior to the August 2015 reduction in benefits.  The Veteran testified that a VA gastroenterologist had informed that the Crohn's disease symptoms had worsened.  Further, the Veteran testified to having to take an increased dosage of medication to treat the disability.  

Based upon the Veteran's testimony, the Board remanded for a new VA gastrointestinal examination.  In September 2016, the Veteran received both surgical and other than surgical VA intestinal examinations.  As explained in the VA intestinal surgery examination, the Veteran underwent resection of the small and large intestines in 1988 to treat the Crohn's disease.  Per the examination report, whether or not the Crohn's is active or inactive, the Veteran continues to experience diarrhea related to the 1988 intestinal resection.

Further, per the report of the September 2016 VA non-surgical/infectious intestinal condition examination, the results of a July 2015 colonoscopy showed evidence of active colitis, for which the Veteran received specific treatment for Crohn's disease.  While a subsequent July 2016 colonoscopy was negative, the Veteran still required specific treatment for Crohn's disease.  The July 2015 colonoscopy and subsequent treatment for Crohn's disease supports the Veteran's December 2015 testimony that not only did the service-connected Crohn's disease not improve but it actually worsened prior to the August 2015 reduction in benefits.

The Board has reviewed the evidence of record, lay and medical, and finds that the May 2015 reduction of the 30 percent disability rating for the service-connected Crohn's disease to 10 percent was not proper.  During the relevant period on appeal, the Veteran testified that the gastrointestinal symptoms had not improved since the 30 percent disability rating for Crohn's disease was awarded effective December 18, 2007.  Per the September 2016 VA non-surgical/infectious intestinal condition examination, a July 2015 colonoscopy report showed active colitis requiring new treatment for Crohn's disease that continues to the present.  Further, the report from the September 2016 VA intestinal surgery examination conveys that the Veteran continues to have diarrhea related to the 1988 intestinal resection.  As such, the evidence of record, both lay and medical, cannot be said to show sustained improvement demonstrated in the service-connected Crohn's disease that is reasonably certain to be maintained under the ordinary conditions of life, and the criteria for restoration of a 30 percent rating for Crohn's disease, effective August 1, 2015, have been met.  For these reasons, the Board finds that the reduction of the disability rating for Crohn's disease below 30 percent disabling was not proper, and the 30 percent disability rating is to be restored effective August 1, 2015.

Increased Crohn's Disease Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's service-connected Crohn's disease is currently rated by analogy under Diagnostic Code 7319 for irritable colon syndrome.  Pursuant to Diagnostic Code 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated 0 percent (noncompensable) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. 
§ 4.114.

As the Veteran has been rated at the maximum schedular rating under Diagnostic Code 7319 for the entire relevant rating period on appeal, the Board has considered whether a rating in excess of 30 percent is warranted under any other diagnostic code.

Under Diagnostic Code 7323 for ulcerative colitis, a 10 percent rating is assigned for moderate ulcerative colitis, with infrequent exacerbations.  A 30 percent rating is assigned for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Under Diagnostic Code 7328 for resection of the small intestine, a 20 percent rating is assigned for being symptomatic with diarrhea, anemia, and inability to gain weight.  A 40 percent rating is assigned for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating is assigned for marked interference with absorption and nutrition, manifested by severe impairment of heath objectively supported by examination findings including material weight loss.

Under Diagnostic Code 7329 for resection of the large intestine, a 10 percent rating is assigned for slight symptoms.  A 20 percent rating is assigned for moderate symptoms, and a 40 percent rating is assigned for severe symptoms objectively supported by examination findings.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).

Having reviewed all the evidence of record, the Board finds that, during the relevant rating period on appeal, the service-connected Crohn's disease did not manifest as severe colitis, with numerous attacks a year, malnutrition, and health only fair during remissions, interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, or severe symptoms caused by resection of the large intestine.

The Veteran received a colonoscopy in October 2009.  Per the colonoscopy report, the colonoscopy was negative for any active disease, and the Veteran was not taking medication to treat Crohn's disease at that time.  Gastrointestinal symptoms included two to three loose watery stools per day, some blood, and off and on tenesmus.  There was also pain in the umbilical area.  The report from a February 2010 VA treatment record reflects that the Veteran had recurrent abdominal pain and chronic diarrhea related to the Crohn's disease.  The pain was constant and there would be no change after a bowel movement.

The Veteran received a VA intestinal examination in May 2010.  Per the examination report, the Veteran advanced symptoms of chronic diarrhea, without blood or mucus, and occasional constipation.  Further, the Veteran conveyed having abdominal cramps.  There was no weight loss, nausea, vomiting, or hematemesis.  At the end of the examination, the VA examiner noted that the Veteran continues to have abdominal cramping and two to three bowel movements a day since receiving surgical treatment for Crohn's disease in 1988.  There was no weight loss and the Veteran was not anemic.

A May 2010 VA treatment record diagnosed the Veteran with vitamin D deficiency, and a June 2010 VA treatment record noted that the Veteran was taking medication to treat chronic diarrhea related to Crohn's disease.  

A VA general medical examination was performed in January 2011.  The VA examination report reflects that the Veteran continued to have abdominal cramping and two to three bowel movements a day since the intestinal resections to treat the Crohn's disease in 1988.  Again, the Veteran was noted to have not lost weight and to not be anemic.  Under abdomen/gastrointestinal symptoms, it was reported that the Veteran had diarrhea, abdominal swelling, and abdominal pain.  The Veteran did not have nausea, vomiting, constipation, indigestion, hemorrhoids, hernia, regurgitation, jaundice, fecal incontinence, hematemesis, melena, pancreatitis, or gallbladder attacks.  It was also noted that there were no periods of incapacitation. 

A February 2011 VA mental health treatment record reported that the Veteran advanced having three to four loose stools per day with stomach pain.

The Veteran received a new VA intestinal examination in February 2013.  At that time, the Veteran advanced symptoms of three to four liquid stools per day with occasional bloating.  Abdominal pain would be sharp and intermittent throughout the day.  The Veteran denied fever, chills, cough, nausea, vomiting, anorexia, or constipation.  Blood was occasionally noticed.  Upon examination the VA examiner noted symptoms of diarrhea, abdominal distension, and episodes of bowel disturbance with more or less constant abdominal distress.  A minor weight loss compared to the Veteran's baseline weight was noted (down to 190.7 from a baseline of 193); however, the Veteran was not malnourished.  

The Veteran appeared for a DRO hearing in April 2015.  Symptoms testified to by the Veteran included stomach pain and regular bowel movements.  No other symptoms were conveyed.  Subsequently, the Veteran received a hearing before the Board in December 2015.  When asked about current symptoms, the Veteran testified to having loose, runny bowels five to six times per day.  The Veteran also testified to having stomach pain throughout the day.

Finally, the Veteran received two VA intestinal examinations (surgical and non-surgical/infections) in September 2016.  Per the examination reports, the Veteran's diarrhea and past vitamin D deficiency were residual symptoms of the resection of the small and large intestines in 1988.  Upon examination, the VA examiner found that the Veteran did not have weight loss or an inability to gain weight attributable to intestinal surgery, and there was no interference with absorption and nutrition attributable to resection of the small intestine. 

In January 2017, VA received a new lay statement from the Veteran discussing Crohn's disease symptoms.  Again, the primary symptoms advanced by the Veteran were diarrhea and stomach pains and discomfort.

Signs and symptoms noted by the VA examiner included diarrhea, abdominal distension, and frequent episodes of bowel disturbance with abdominal distress.  The VA examiner also noted symptoms of nausea and vomiting; however, the VA examiner attributed these symptoms to non-service-connected gastroesophageal reflux disease (GERD).  Overall, the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal disability.

The Board notes that it has reviewed all of the available VA treatment records from the relevant rating period on appeal.  While there are extensive VA treatment records documenting the Veteran's Crohn's disease/gastrointestinal symptoms, the records do not convey any additional symptoms beyond those discussed above.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected Crohn's disease at any point during the increased rating period on appeal.  The evidence of record, including VA treatment records, VA examinations, and the Veteran's own testimony, reflects that the service-connected Crohn's disease has manifested primarily as diarrhea and abdominal pain/distress, for which the Veteran is currently in receipt of a 30 percent disability rating under Diagnostic Code 7319, the maximum schedular rating under that code.  38 C.F.R. § 4.114.

Having considered the above evidence, the Board does not find that a 40 percent disability rating under Diagnostic Code 7329, for resection of the large intestine, is warranted as the aforementioned symptoms are not "severe" as contemplated by the rating criteria.  As the main symptoms of the large intestine resection are diarrhea and vitamin D deficiency, the Board finds this to be more in line with "moderate" symptomatology.

Further, while the Veteran has had a vitamin D deficiency, the Board does not find this rises to the level of malnutrition, as contemplated by Diagnostic Code 7323, for a 60 percent disability rating, or interference with absorption and nutrition, as contemplated by Diagnostic Code 7328, for a 40 percent disability rating.  This finding is supported by the findings of the VA examiner at the September 2016 VA intestinal examinations (surgical and non-surgical/infections) discussed above.  Further, while weight loss was noted at the February 2013 VA intestinal examination, the Board finds this to be an outlier, as other VA examiners have not found weight loss, and VA treatment records actually reported a weight gain in many instances.

For the above stated reasons, the Board finds that, for the entire increased rating period on appeal, the service-connected Crohn's disease did not manifest as severe colitis, with numerous attacks a year and malnutrition, and health only fair during remissions, interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, or severe symptoms caused by resection of the large intestine.  As such, the evidence weighs against the assignment of a disability rating in excess of 30 percent for the service-connected Crohn's disease.  As the preponderance of the evidence is against the appeal for a disability rating in excess of 30 percent for Crohn's disease for the entire relevant rating period on appeal, the appeal for an increased disability rating for Crohn's disease must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7323, 7328, 7329.

Extraschedular Referral Consideration

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Crohn's Disease

Concerning the Veteran's service-connected Crohn's disease (and the associated intestinal resections), as discussed above, the Veteran's symptoms manifested primarily as diarrhea, abdominal pain/distress, vitamin D deficiency, and possible weight loss.  All of these symptoms are specifically contemplated by the rating schedule.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7328, 7329.  The Board notes that there is some evidence that there would occasionally be blood during a bowel movement; however, as discussed above, in the rating criteria words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the schedular rating criteria encompasses a wide range of symptoms for Crohn's disease and/or other gastrointestinal disorders, to include symptoms of blood after a bowel movement.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the Crohn's disease, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for Crohn's disease are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Depression

Under Diagnostic Code 9434, a 10 percent rating will be assigned for a mental disability which is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See also Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017) (indicating that the Board should consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating).

In the March 2010 claim, the Veteran advanced that symptoms of the service-connected depression had worsened.  At the December 2015 Board videoconference hearing, the Veteran testified to spending most time at home so as to avoid crowds of people.  The Veteran denied suicidal ideation and testified to being able to function independently and maintain personal hygiene.  The Veteran testified to having anger outbursts a couple of times per week, usually involving the family.  The Veteran also testified to having irritability.  Further, while the Veteran had road rage in the past, the Veteran testified that such an episode had not happened recently.  The Veteran denied having panic attacks.  The Veteran also testified to checking multiple times per night that the doors and windows of the home were locked.  When asked about motivation, the Veteran testified to not feeling like doing anything on a daily basis.  In a January 2017 lay statement, the Veteran advanced having symptoms of depression, angry mood swings, and difficulty concentrating.

The Board notes that the aforementioned symptoms are either explicitly part of the schedular rating criteria or are like or similar to such schedular symptoms.  Depressed mood is explicitly part of the rating criteria.  The Veteran's need to check doors and windows every night is like or similar to the schedular symptoms of suspiciousness, anxiety, or disturbances of motivation and mood.  Further, the anger and irritability symptoms are like or similar to the schedular symptoms of anxiety, disturbances of motivation and mood, or impaired impulse control (unprovoked irritability with periods of violence).    

A March 2010 VA treatment record reflects that the Veteran complained of agitation (similar to anxiety) and strained marital relations (similar to difficulty maintaining effective relationships).  Sleep difficulties and suicidal and/or homicidal ideation were denied.  Upon examination the Veteran was alert and attentive, hygiene and grooming were appropriate, there were no psychomotor issues, attitude was calm, cooperative, and pleasant, speech was fluent and regular, thoughts were logical, there were no delusions, hallucinations, or paranoia, judgment and insight were good, and cognition was intact.  Mood was neutral and affect was constricted.  A GAF of 60 was assigned.

A May 2010 VA treatment record noted that the Veteran continued to feel stressed (similar to anxiety) and irritable.  Marital issues also continued with the Veteran putting the blame on his wife.  Upon examination, the Veteran was alert and attentive, had appropriate hygiene and grooming, was calm and cooperative, had fluent and regular speech, had logical thought process, had good insight and judgment, and cognition was intact.  There were no hallucinations, delusions, paranoia, or suicidal or homicidal ideation, intent, or plan.  A GAF of 55 was assigned.  In a subsequent August 2010 VA mental health treatment record, it was noted that the Veteran and his wife were getting along "all right." 

In February 2010, the Veteran underwent a Beck Depression Inventory.  The Inventory report reflects that the Veteran had severe symptoms of sadness (similar to depressed mood), loss of energy (similar to depressed mood), and changes in sleeping patterns (similar to chronic sleep impairment).  Moderate symptoms were loss of pleasure and loss of interest (both similar to depressed mood).  Mild symptoms included pessimism, past failure, self-dislike, self-criticalness, irritability, concentration difficulty, tiredness or fatigue, and loss of interest in sex (all of which are either part of the rating schedule or similar to depression and/or anxiety).  The inventory found that the Veteran had a score of 28, reflecting moderate to severe depression.

A February 2011 VA treatment record reflects that the Veteran conveyed having quit working and was looking for a new job.  As to the reasons for quitting, the Veteran cited to the irritability and difficulty lifting due to bad shoulders.  The Veteran advanced having improved relationships with his wife and children.  Further, the Veteran's sleep had improved, and suicidal and/or homicidal ideation was denied.  Upon examination the Veteran had many of the same symptoms discussed above, and a GAF of 55 was assigned.

A May 2012 VA mental health treatment record conveys that the Veteran continued to spend most time at home (similar to depressed mood or difficulty establishing and maintaining relationships).  Sleep and anxiety were better controlled with medications, and the Veteran denied suicidal or homicidal ideation.  Upon examination the Veteran again displayed many of the symptoms discussed above.  A GAF of 55 was assigned.  A VA treatment record from October 2013 noted that the Veteran advanced continued moodiness (similar to depressed mood or disturbances of motivation and mood) and irritability without acting out in a physical fashion.  Upon examination the Veteran was fully oriented, had normal intelligence, had intact memory, and denied suicidal or homicidal ideation.  Affect was anxious.  A GAF of 50 was assigned.

There are extensive VA treatment records detailing the symptoms and treatment of the service-connected depression beyond those records discussed above, but reflect symptoms and occupational and social impairment consistent with those noted, as reported by the Veteran and noted on examinations and during treatment.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect depression symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period.

The report from a May 2010 VA mental health examination conveys that the Veteran advanced constantly feeling sad, being irritable with others, being impatient and prone to verbal outbursts, being social isolative, both at work and at home, sleep difficulties, weekly crying spells, feelings of hopelessness, suicidal thoughts without plan or gestures, chronic worry, particularly about losing employment due to verbal outbursts, and feelings of being overwhelmed.

Upon examination in May 2010, the Veteran was dressed casually, psychomotor activity was lethargic, speech was unremarkable, attitude was irritable, mood was angry, there was orientation to all spheres, thoughts were logical and goal directed, although attention was easily distracted, there were no delusions, hallucinations, or ritualistic behaviors, and the Veteran's behavior was appropriate.  As to judgment and insight, it was noted that the Veteran did not understand the outcome of behavior or that he had a problem.  The Veteran denied panic attacks.  There were no homicidal thoughts, although suicidal thoughts were noted.  Impulse control was fair and there were no episodes of violence.  Memory was normal.  The Veteran was able to maintain minimum personal hygiene and conduct activities of daily living.  It was noted that the Veteran was working as a warehouse worker at the time of the examination.  A GAF of 55 was assigned.

At the conclusion of the examination in May 2010, the VA examiner opined that the Veteran had reduced reliability and productivity due to mental disorder symptoms.  In rendering this opinion, the VA examiner noted that the Veteran continued to experience significant depressive symptoms such as crying spells (similar to depressed mood), feeling overwhelmed (similar to anxiety), chronic worry (similar to anxiety), irritability, anger, disturbed sleep, weight gain (similar to depressed mood), and low mood (similar to depressed mood) most days and most of each day.  The Veteran was working full time; however, excessive days were being missed due to health and mood.  While the Veteran was fulfilling the basic responsibility of being a part of a family, the relationship with the wife was strained and the Veteran would isolate a great deal of the time.

The Veteran received a second VA mental health examination in February 2011.  The examination report reflects that the Veteran advanced having less energy (similar to depressed mood) since the May 2010 VA examination; however, sleep had become more stable.  The Veteran conveyed having difficulty maintaining concentration in conversations and difficulty recalling tasks around the house.  When the Veteran was previously employed, he would frequently make mistakes and then repeat the same mistake.  The Veteran advanced being regularly depressed and irritable, and also preferring to spend time alone.  Upon reviewing the Veteran's VA mental health treatment records, the VA examiner noted that the Veteran had been assigned a GAF of 48 in a December 2010 VA treatment record.

Upon examination in February 2011, the Veteran was clean, neatly groomed, and appropriately dressed, psychomotor activity and speech were unremarkable, attitude was cooperative, affect was normal, mood was depressed, and there was orientation to all spheres, although the Veteran was easily distracted.  Thought process and content were unremarkable.  There were no delusions, hallucinations, obsessive or ritualistic behavior, or inappropriate behavior.  The Veteran denied panic attacks, episodes of violence, and homicidal or suicidal thoughts.  Remote memory was normal, while recent memory and immediate memory were mildly impaired.  A GAF of 55 was assigned.  

Under occupation it was noted that the Veteran had become unemployed from his job as a warehouse worker in the past year.  The Veteran advanced that the unemployment was due to both Crohn's disease and the depression.  Symptoms of depression that led to the unemployment included problems focusing (similar to depressed mood or deficiency in thinking), being written up for mistakes, and the desire to socially isolate from coworkers (similar to depressed mood or anxiety).  Further, the Veteran's irritability created issues at work. 

At the conclusion of the examination in February 2011, the VA examiner opined that the Veteran had reduced reliability and productivity due to the mental health symptoms.  Specifically, the VA examiner noted that the Veteran did not appear to be completely unemployable when considering mental health symptoms.  While the Veteran experienced ongoing worry, irritability, anger, sadness, and dysphoric mood, the Veteran advanced that relationships with family members were generally stable since the previous VA examination.  The Veteran's advanced difficulties with mood, attention, concentration, and memory would likely reduce reliability and productivity in the workplace, but would not appear to completely preclude employment.  As an example, the Veteran was able to maintain employment "until his decision to leave employment in December 2010."  The VA examiner also noted that the Veteran's tendency to over focus on somatic symptoms increased the likelihood that he would be absent from work in order to attend to possible health concerns.

VA subsequently received a March 2017 private mental health examination report.  Per the examination report, the Veteran's mental health symptoms included depressed mood, markedly diminished interest or pleasure, insomnia (similar to chronic sleep impairment), fatigue (similar to depressed mood or anxiety), loss of energy (similar to depressed mood), feelings of worthlessness (similar to depressed mood), and diminished ability to concentrate (similar to depressed mood, anxiety, or difficulty understanding complex commands).  The Veteran also conveyed many of the symptoms discussed above.

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9434, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for depression which manifests by various levels of occupational and social impairment.  Symptoms of the depression included crying spells, feeling overwhelmed, chronic worry, irritability, anger, disturbed sleep, low mood most days and most of each day, social isolation, and marital and family issues, among other symptoms discussed above.  

As discussed above, all the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 48 to 55, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which depression is rated.  For these reasons, the Veteran's service-connected depression has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not merited.  See Bagwell, 9 Vet. App. 337; Shipwash, 
8 Vet. App. at 227.

Johnson Analysis

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

As discussed above, the parties agreed that the Board should discuss the applicability of Johnson, as the evidence of record indicated that the service-connected Crohn's disease and chronic depression are interrelated.  The Board acknowledges that the depression was service connected secondary to the Crohn's disease.  Further, the Board has reviewed all the evidence of record, including VA examination reports and treatment records, indicating that the disabilities may be interrelated.  This includes the report of the January 2011 VA general medical examination in which the VA examiner found that the Crohn's symptoms are exacerbated by the service-connected depression, and a January 2017 statement in which the Veteran advanced that the Crohn's symptoms worsened the depression and caused anger issues at work.  

In an April 2017 brief, the Veteran's representative argued that this cycle of aggravation (Crohn's worsening depression, which, in turn, worsens the Crohn's disease) "clearly indicates that the collective impact of the Veteran's service-connected disabilities is far more severe than the symptomatology contemplated by the 50-percent rating currently assigned."  The Board notes that this argument is irrelevant.  When deciding whether or not an extraschedular rating is warranted, the question is whether or not the available schedular ratings for the service-connected disabilities are inadequate.  See Thun, 22 Vet. App. 111.  As such, even if the service-connected depression symptoms are worsened by the service-connected Crohn's disease (or vice versa), so long as the resulting symptoms are contemplated by the schedular rating criteria, an extraschedular rating would not be warranted.   

As discussed above, the evidence of record reflects that all the symptomatology of the Veteran's service-connected depression and Crohn's disease is addressed in the relevant schedular rating criteria.  This is particularly true in light of the fact that ratings under the General Rating Formula for Mental Disorders consider both the symptoms included in the rating schedule along with symptoms like or similar to the delineated symptoms when determining the level of occupational and social impairment.  Further, Diagnostic Code 7319, for rating irritable colon syndrome, specifically contemplates a wide variety of symptoms that may be categorized as mild, moderate, or severe.  As discussed above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the schedular rating criteria encompasses a wide range of symptoms for various gastrointestinal disorders, to include Crohn's disease.  Even assuming that the symptoms of the depression cause the symptoms of the Crohn's disease to move from "moderate" to "severe," the resulting symptoms, in and of themselves, are still fully contemplated by the rating schedule.  Conversely, if the Crohn's disease symptoms increase the severity of the depression symptoms, causing a greater degree of occupational and social impairment, the level of occupational and social impairment is still fully contemplated by the rating schedule.  

Turning to the specific arguments advanced by the Veteran and representative, as to the Crohn's disease, in an April 2017 brief, the representative argued that the report from a May 2010 VA examination reflects that the service-connected depression resulted in Crohn's symptoms of "feeling overwhelmed," constant stomach pain, and "bowels running all the time."  As discussed above, both the stomach pain (abdominal distress) and running bowels (diarrhea) are specifically contemplated by Diagnostic Code 7319, whether or not the symptoms were worsened by the depression.  Further, to the extent that "feeling overwhelmed" can be considered a symptom of the Crohn's disease, such a symptom is contemplated by the mild, moderate, and severe symptom designations as contemplated by Diagnostic Code 7319.  In a January 2017 lay statement, the Veteran advanced that the depression worsened the stomach pain related to the Crohn's disease.  Again, whether or not the pain/abdominal distress was worsened, the symptom is still contemplated by Diagnostic Code 7319.

As to the depression, in the January 2017 lay statement, and as reiterated in the April 2017 brief, the Veteran advanced that when the stomach pains would manifest at work he would have severe mood swings that lead to angry outbursts at coworkers.  Again, as discussed above, such symptoms are contemplated by the General Rating Formula for Mental Disorders.  Such mood swings and anger are like or similar to the schedular mental symptoms of anxiety, disturbances of motivation and mood, and/or impaired impulse control, to include unprovoked irritability with periods of violence.  The Veteran also argued that the medications taken to treat the Crohn's disease made concentration more difficult.  Assuming this is true, concentration difficulties are like or similar to the schedular mental symptoms of depressed mood, anxiety, and/or difficulty understanding complex commands.

The described worsening alleged in this case is entirely worsening of symptoms or impairment that are specifically contemplated by the respective schedular rating criteria; a "combined effect" or "collective impact" or "compounding negative effects" of such disabilities has not been identified.  Moreover, the grant of individual unemployability (TDIU) in this case, which is a finding that the Veteran is totally unemployable due to the cumulative effect of service-connected disabilities, means that all such occupational impairment is fully recognized by the TDIU, which is a form of extraschedular rating (under 38 C.F.R. § 4.16, rather than 38 C.F.R. § 3.321(b)).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (recognizing that TDIU under 38 C.F.R. § 4.16(b) is an extraschedular rating that  requires referral to the Director of C&P); Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (recognizing that extraschedular adjudications under 38 C.F.R. § 3.321(b) require referral to the Director of C&P).

For the above stated reasons, the Board finds that the evidence of record does not convey that the symptomatology of the service-connected chronic depression and Crohn's disease have resulted in such a combined effect or collective impact that there is such an exceptional circumstance to render the schedular rating criteria inadequate.  While the Board fully acknowledges that the service-connected disabilities have negatively impacted one another, the evidence of record reflects that the resulting symptoms are nevertheless contemplated by the rating schedule.  As such, the Board finds that an extraschedular rating pursuant to Johnson for the combined effect of multiple service-connected disabilities is not warranted.  
38 C.F.R. § 3.321(b); Johnson, 762 F.3d 1362. 

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), 

rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, when considering the restoration of the 30 percent disability rating for Crohn's disease, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period since December 10, 2010.  From December 10, 2010, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: chronic depression and Crohn's disease.  Further, from December 10, 2010, the Veteran had at least one disability rated at 40 percent or higher (chronic depression).  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment from December 10, 2010.  Initially, the Board finds that the Veteran has been unemployed since December 10, 2010.  In a December 2010 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and in a subsequently received December 2016 VA Form 21-8940, the Veteran advanced becoming too disabled to work on December 10, 2010.  This evidence is supported by a Social Security Administration (SSA) Certification of Extract From Records showing that the Veteran last reported taxable earnings in 2010.  Further, statements made in varios VA treatment records and medical examinations indicate that the Veteran ceased working on or about December 10, 2010.


VA has received a March 2017 private psychological/employment examination report.  Per the report, a private psychologist interviewed the Veteran and reviewed the record concerning the Veteran's mental health and Crohn's disease symptomatology from January 2003 to the present.  The private examiner began by reviewing the Veteran's disability symptoms since service.  After that, the examiner discussed the Veteran's employment history and the clinical interview.  The Veteran reported mostly working warehouse jobs.  Further, the Veteran conveyed often being too depressed to leave the house in the morning to attend work, eating lunch in the bathroom to avoid others, and having frequent conflicts with coworkers.  

At the conclusion of the examination, the private examiner opined that it was at least as likely as not that the service-connected chronic depression symptoms had rendered the Veteran unable to secure and follow substantially gainful employment since at least 2010.  Specifically, the symptoms that would prevent substantially gainful employment included depressed mood, diminished interest, insomnia, loss of energy, feelings of worthlessness, difficulty concentrating, chronic worry and agitation, and difficulty adapting to stressful circumstances.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, namely, the symptoms stemming from the chronic depression, prevent the Veteran from obtaining or maintaining substantially gainful employment.  A private examiner in March 2017 assessed that the Veteran's symptoms of depressed mood, diminished interest, insomnia, loss of energy, feelings of worthlessness, difficulty concentrating, chronic worry and agitation, and difficulty adapting to stressful circumstances would render the Veteran unable to obtain or maintain substantially gainful employment.  The Board notes that, as discussed above, the report from the February 2011 VA mental health examination indicates that a VA examiner opined that the Veteran would be able to obtain or 

maintain substantially gainful employment.  As there is an approximate balance of positive and negative evidence, resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from December 10, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Restoration of a 30 percent rating for service-connected Crohn's disease, effective August 1, 2015, is granted.

For the entire relevant rating period on appeal, an increased disability rating in excess of 30 percent for Crohn's disease is denied.

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected chronic depression is denied.

A TDIU from December 10, 2010 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


